DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter a first retention mechanism and a second retention mechanism, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I- Claim 16 recites the limitation "the second retention element" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 8, 11-13, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith 7,607,555.
	Smith discloses a system for dispensing fluid (col. 2, ll. 17-18), which comprises a flexible container (12) including a spout (14) connected thereto, the spout being in fluid communication with an interior region of the container as seen in Figure 1; a cap (16) configured to be mounted to the spout to seal the spout, the cap including an opening that leads to a membrane (48) and a first retention mechanism (36) located in the opening; a piercing tube (18) having a first end that is configured to puncture the membrane and a second end (60) configured to be connected to a dispensing tube (col. 5, ll. 11-12), the piercing tube further including a seal bead (56) and a second retention (38) mechanism, wherein the piercing tube is inserted into the opening of the cap such that the first end punctures the membrane such that fluid can flow from the interior region into the piercing tube as seen in Figure 2, the first and second retention mechanisms engage each other to retain the piercing tube in the cap, and the seal bead engages the cap to form a seal between the cap and the piercing tube as seen in Figure 2; wherein the membrane is made of the same material as the cap as seen in Figure 4; wherein the membrane forms a seal around the piercing tube after the piercing tube punctures the membrane as seen in Figure 2, a lip on the wall of the spout as seen in Figure 1, the membrane is scored as seen in Figure 4. The system shown by Smith will perform the method recited in claim 20 during normal operational use of the system.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 7,607,555 in view of Taguchi et al. 2010/0122991.
	Smith has taught all the features of the claimed invention except that the first bead that engages the lip of the spout retain the cap in a pre-capping position with respect to the spout, and the cap has a second bead that engages the wall of the spout to retain the cap in a final position with respect to the spout. Taguchi et al. teach the use of a lip (B) on a spout (A), a cap (1) with a first bead (8B) and a second bead (8A), wherein the cap retains with the spout in a first and a second final positions as seen in Figure 2.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the Smith’s spout and cap to have a first and second beads as taught by Taguchi et al., in order to prevent the spout from being removed from the cap in a first position and to allow the removal of the cap from the spout in a second position. 
10.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 7,607,555 in view of Folden 5,221,267.
	Smith has taught all the features of the claimed invention except that a connector that connect the piercing tube to the dispensing tube. Folden teaches the use of a connector (32) for connecting two different fluid conduits (28, 30) and both conduits being same outer and inner diameters as seen in Figure 7B.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify Smith’s system by providing Folden’s connector for joining the piercer and the dispensing tube, in order to facilitate replacement of the piercer without disturbing the placement of the dispensing tube.
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith 7,607,555 in view of Arch et al. 9,573,736.
Smith has taught all the features of the claimed invention except that the piercing tube includes at least one barb at the second end for securing the piercing tube. Arch et al. teach the use of a tube (12) includes at least one barb (37) at the second end for securing the tube to another tube (col. 5, ll. 25-35).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify Smith’s piercing tube second end to have the at least one barb of Arch et al., in order to couple the dispensing tube with the piercing tube.
12.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 7,607,555 in view of Sanford, Jr. et al. 3,966,099.
Smith has taught all the features of the claimed invention except that the piercing tube point is made of a first material and the seal bead is made of a second material and as well as the claimed subject matter in claim 15. Sanford, Jr. et al. teach the use of a tube (12) made of a first material and a seal bead (38) and a retention mechanism (14) are made of a second material (col. 2, ll. 6-15).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Sanford, Jr. et al. onto Smith’s system by having the seal bead and the retention mechanism of a different material, in order to provide a tight fitting over the cap.
Allowable Subject Matter
13.	Claims 9, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754